           Case 1:20-cv-09407-UA Document 3 Filed 11/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DERYCK BROWN,

                             Plaintiff,                            20-CV-9407 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                      OR IFP APPLICATION AND PRISONER
COMMISSIONER CYNTHIA BRANN, et al.,                            AUTHORIZATION

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Vernon C. Bain Center, brings this action pro se. 1

To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore authorize the Court

to withdraw these payments from his account by filing a “prisoner authorization,” which directs

the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 2 from the

prisoner’s account in installments and to send to the Court certified copies of the prisoner’s

account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).



       1
         Plaintiff filed this complaint with 49 other detainees. See Lee v. Brann, No. 20-CV-8407
(GBD) (SDA). On November 9, 2020, Magistrate Judge Stewart D. Aaron severed the claims
and directed the Clerk of Court to open separate cases for each plaintiff. (ECF No. 1.)
       2
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
           Case 1:20-cv-09407-UA Document 3 Filed 11/14/20 Page 2 of 2




       Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay

the $400.00 in fees or submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the IFP application and prisoner authorization, they should be labeled with

docket number 20-CV-9407 (CM). 3

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 13, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       3
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
